Appellant filed this bill seeking the sale of a certain parcel of land in lieu of partition in kind. Appellant's interest in the land was denied, the averment being that she had conveyed the same to some of the parties defendant, and upon final hearing upon pleading and proof the bill was dismissed.
Appellant and several of the defendant-appellees had inherited their interest from their father. Three of appellees, Moore by name, had inherited their interest from S. Moore, their father. These last-named appellees claimed the interest which had descended to appellant in virtue of a conveyance alleged to have been executed by appellant and two other heirs of their father. The divesting of appellant's interest was not otherwise shown. The original of the conveyance was not offered in evidence, nor was it shown that it had been lost or destroyed, or that appellees had not the custody or control thereof. Nevertheless a certified transcript of the deed, as recorded, was received in evidence over appellant's objection. This was error. Acree v. Shaw, 202 Ala. 433, 80 So. 817.
It results that the decree must be reversed and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and BROWN, JJ., concur.